


EXHIBIT 10.45
KB HOME
2010 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
This Restricted Stock Agreement (“Agreement”) is made on [DATE] (“Award Date”)
by and between KB Home, a Delaware corporation (“Company”), and [NAME]
(“Holder”). Capitalized terms used in this Agreement and not defined herein have
the respective meanings given to them in the KB Home 2010 Equity Incentive Plan
(“Plan”).
A G R E E M E N T
1.Award. Subject to the terms of the Plan and this Agreement, the Company hereby
awards to Holder an aggregate of [# SHARES] shares of Common Stock, $1.00 par
value per share, of the Company (the “Award”). Except as provided in this
Agreement, the shares of Common Stock subject to the Award (“Award Shares”)
cannot be transferred in any manner. A copy of the Plan is attached hereto
and/or is available upon request, and is made a part hereof.
2.Lapse of Transferability Restrictions (Vesting of Award). Subject to Section 3
below, the transferability restrictions imposed by this Agreement and the Plan
on the Award Shares will lapse, and the Award Shares will become freely
tradable, according to the following vesting schedule:
On
 
Shares Subject to Lapse of Transferability Restrictions
 
 
 
November 8, 2013
 
33 1/3% of Grant
November 8, 2014
an additional
33 1/3% of Grant
November 8, 2015
an additional
33 1/3% of Grant

 
3.    Forfeiture of Award Shares. Holder will immediately forfeit all rights,
title and interests in and to all Award Shares that are subject to
transferability restrictions under this Agreement on the date Holder experiences
a Termination of Service. The Committee, in its discretion, may accelerate the
lapsing of the transferability restrictions under this Agreement for some or all
of the Award Shares at any time, subject to the limitations on acceleration set
forth in the Plan. If and to the extent so accelerated, the transferability
restrictions will lapse as of the date or upon the occurrence of the condition
specified by the Committee.
4.    Delivery of Award Shares; Taxes. Subject to the Company's right under the
Plan to record Award Shares in the Company's books in uncertificated form, the
Company will deliver to Holder stock certificate(s) representing those Award
Shares as to which transferability restrictions have lapsed in accordance with
this Agreement as soon as practicable after any such lapse, provided that Holder
has paid to the Company the amount of any taxes the Company is required to
withhold in connection with any such lapse. At Holder's discretion, Holder may
direct the Company to withhold Award Shares to satisfy any tax withholding
obligation that may arise upon the lapse of transferability restrictions as
provided under this Agreement. If Holder makes an election under Section 83(b)
of the Code to be taxed with respect to the Award as of




--------------------------------------------------------------------------------






the Award Date rather than as of the date any transferability restrictions lapse
or the date upon which Holder would otherwise be taxed under Section 83(a) of
the Code, Holder must deliver a copy of such election to the Company promptly
after filing such election with the Internal Revenue Service.
5.    Dividends. Cash dividends or other cash distributions paid on or in
respect of shares of Common Stock of the Company that are not restricted and are
freely tradeable (“Unrestricted Shares”) will be equally and contemporaneously
paid to Holder on or in respect of any Award Shares that are subject to
transferability restrictions under this Agreement. In addition, any stock or
other non-cash distributions issued on or in respect of Unrestricted Shares will
be equally and contemporaneously issued on or in respect of such Award Shares,
but will be held in escrow and will be subject to the transferability
restrictions and forfeiture conditions imposed under this Agreement on Award
Shares.
6.    Additional Terms and Adjustments. This Award is made subject to all of the
terms and conditions of the Plan, including without limitation any terms, rules,
or determinations made by the Committee pursuant to its authority under the Plan
and Plan provisions on adjustment of awards, non-transferability, satisfaction
of tax requirements and compliance with other laws.
7.    Additional Restrictions. The Company may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales or other transfers of any Award Shares as to which
transferability restrictions have lapsed in accordance with this Agreement,
including without limitation (a) restrictions under an insider trading or other
Company policy, (b) restrictions designed to delay and/or coordinate the timing
and manner of sales by Holder and others following a public offering of the
Company's stock, (c) stock ownership or holding requirements and (d) the
required use of a specified brokerage firm for such resales or other transfers.
8.    California Law. This Agreement will be construed, administered and
enforced in accordance with the laws of the State of California. This Agreement
and the Award will be subject to rescission by the Company if an executed
original of this Agreement is not received by the Company within four weeks of
the Award Date.
9.    Compliance With Laws. Holder acknowledges that the Plan and this Agreement
are subject to compliance with all applicable laws and regulations, the rules of
any Securities Exchange, and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith. The Award Shares shall be
subject to such restrictions, and Holder shall, if requested by the Company,
provide such assurances and representations to the Company as the Company may
deem necessary or desirable to assure compliance with all applicable legal
requirements. To the extent permitted by applicable law, the Plan and this
Agreement will be deemed amended to the extent necessary to conform to any
applicable laws, rules and regulations.
10.    Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties with respect to the subject matter of this
Agreement, and supersedes all prior and contemporaneous oral and written
agreements and understandings relating to such subject matter. Holder agrees to
be bound by the terms and conditions of this Agreement and of




--------------------------------------------------------------------------------




the Plan, and that in the event of any conflict between this Agreement and the
terms of the Plan, the terms of the Plan shall prevail.
11.    Non-Transferability. The Award may not be sold, pledged, assigned or
transferred in any manner other than as permitted by the Plan or this Agreement.
12.    No Obligation. Neither the execution and delivery hereof nor the issuance
of the Award shall confer upon Holder any right to be employed or engaged in any
capacity by the Company or any Affiliate, or to continue in such employment or
engagement, or shall interfere with or restrict in any way the rights of the
Company and any Affiliate, which rights are hereby expressly reserved, to
discharge Holder at any time.
13.    Notice. Any notice given hereunder to the Company will be addressed to
the Company at its corporate headquarters, attention Senior Vice President,
Human Resources, and any notice given hereunder to Holder will be addressed to
Holder at Holder's address as shown on the records of the Company.
14.    Section 409A. The Award is intended to be outside the scope of Section
409A of the Code, and this Agreement shall be interpreted in a manner consistent
with such intent. Notwithstanding anything to the contrary in the Plan or in
this Agreement, Holder agrees that Holder shall be solely responsible for the
satisfaction of all taxes, interest and penalties that may be imposed on Holder
or for Holder's account in connection with this Award (including without
limitation any taxes, interest and penalties under Section 409A), and neither
the Company nor its Affiliates shall have any obligation to reimburse, indemnify
or otherwise hold Holder harmless from any or all of such taxes, interest or
penalties.
IN WITNESS WHEREOF, the Company, by its duly authorized officer, and Holder have
executed this Agreement as of the day and year first above written.




KB HOME
                









HOLDER:








